Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 9-11 are pending and rejected. Claims 7 and 8 are withdrawn as being directed to a nonelected invention. Claim 11 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samitsu, JP 2001-006664 (provided on the IDS of 4/17/2018) in view of Bernert, US 6,410,100 B1, Oshima, US 2011/0225808 A1, and Tomaru, US 2005/0056214 A1. 
The following citations for Samitsu, JP 2001-006664 are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1 and 11, Samitsu teaches a method of manufacturing an electrode sheet for use in a power storage device (method of applying an active material to a current collector constituting a positive and negative electrode plate of a battery, see for e.g. 0001 and 0007, such that the method will manufacture an electrode sheet for a power storage device or battery), comprising: 
discharging a mixture slurry into discharge regions of a belt-like current collector that extend in a length direction of the current collector from discharge nozzles corresponding to the respective discharge regions to form a mixture layer on the current collector (where a coating material is applied by an application nozzle provided with a discharge port in a width direction to a current collector that is depicted as being belt-like and extending in a length direction, see for e.g. 0007, 0010, and Fig. 1, where the coating material is a paste mixture containing an active material, a conductive agent, and a binder, see for e.g. 0014, such that it is considered to be a slurry since it will contain solids and liquids, i.e. a paste indicates that liquid is included otherwise it would be a powder, and where the material is discharged onto regions of the current collector, see for e.g. Fig. 1-2), and 
wherein the mixture slurry is intermittently discharged to form an exposed portion on at least one of the discharge regions (where discharge ports for each of the sections is configured to be capable of opening and closing individually so as to form a portion where the coating material is not applied, see for e.g. 0007, and where discharge ports 12a, 12c, 12e, and 12g of the second nozzle are closed for a predetermined time so that the mixture is not applied to the divided sections to provide uncoated portions, see for e.g. 0019 and Fig. 3, indicating that the slurry will be intermittently discharged to provide the exposed of uncoated regions on at least one of the discharge regions).
	Samitsu does not teach that the discharge regions are arranged such that a part of each discharge region overlaps a part of another discharge region adjacent thereto when viewed in the length direction of the current collector to form an overlapping portion.
	Bernert teaches methods for directly applying a liquid medium onto one or both sides of a continuous surface, wherein the application medium is applied to the surface in a plurality of single application regions by means of a plurality of single application nozzles spaced apart from one another side by side and/or in succession in the direction of width (B) and/or longitudinal direction of the surface, wherein the adjacent single application regions each intersect at least in part in their respective edge regions, causing a layer of application medium to be produced across substantially the entire width of the surface to be coated (see for e.g. abstract and Fig. 2). They teach that the nozzles can be staggered in relation to the continuous surface’s longitudinal direction (see for e.g. Col. 2, lines 15-18). They teach that the respective edge regions of the coated surface’s adjacent single application regions can be intersected either in that the application medium ejected by two adjacent single application nozzles respectively in a single operating cycle is intersected before or during application onto the surface, i.e. by overlapping the spray cones or jets of the nozzles or in that single application regions only overlap in consecutive operating cycles, e.g. by two successive and staggered nozzles arrays (see for e.g. Col. 2, lines 39-47). They teach that the overlapping of the respective edge regions of the single application regions produced by the single application nozzles is preferably adapted to one another with such precision that an even layer thickness is obtained over substantially the entire width of the coated continuous surface (see for e.g. Col. 2, lines 48-53). They teach that doctor elements such as doctor blades, etc. are used as evening-out means and/or to doctor any excess application medium (see for e.g. Col. 3, lines 29-34).
	From the teachings of Bernert, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Samitsu to have arranged the discharge regions such that a part of each discharge region overlaps a part of another discharge region adjacent thereto when viewed in the length direction of the current collector to form an overlapping portion of the discharge regions because Bernert indicates that when coating a continuous surface using multiple discharge nozzles it is desirable that single application regions overlap so as to form a continuous coating over the surface and to provide an even layer thickness, where doctor elements can be used to even out the thickness such that it will be expected to provide the desirable and predictable result of ensuring an even thickness over the surface of the current collector while also preventing any uncoated regions between the discharge regions of the individual nozzles.
	Samitsu in view of Bernert do not teach that the discharge ports of the discharge nozzles are arranged such that a part of the projection view of each discharge port on the current collector overlaps a part of a projection view of another discharge port adjacent thereto when viewed in the length direction of the current collector to form an overlapping portion of the projection views. 
	Samitsu depicts the coating width as being equal to the width of the die or coating head (Fig. 2).
	Oshima teaches an electrode plate precursor on which an active material layer is formed by applying an active material onto at least one surface of a current collector in a lengthy belt shape by means of a die comprising a paste storing part where a paste containing the active material is accumulated and a discharge flow path discharging the above paste from the paste storing part (abstract). They teach using the process for manufacturing an electrode plate for a battery (abstract and 0001). They teach that the amount of the paste discharged from the die is generally controlled by supplying pressure of a paste from the paste supplying means, a gap of slits, and properties such as the viscosity and the thixotropy of the paste, where the slits are the discharge flow path (0011 and 0019), indicating that the coating is applied through slits in the die, i.e. slit die coating. Therefore, Oshima teaches that it is known to apply an active material onto a current collector by die or slit die coating. 
	Tomaru teaches a coating head that comprises a slit facing a supporting member along a width direction of the supporting member, the coating fluid being ejected through an opening of the slit (abstract and Fig. 2). They teach that the coating head applies a coating fluid to a surface of a flexible supporting member in the form of a belt traveling continuously, the coating head having a slit facing the supporting member along a width direction of the supporting member (0010). They teach that the slit of the coating head extends along the web W width direction and the opening width of the slit along the web width direction is set to a value approximately equal to the coating width (0028 and Fig. 2). Therefore, Tomaru teaches that when depositing a coating through a slit, the coating width is approximately equal to the width of the slit. 
	From the teachings of Oshima and Tomaru, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Samitsu in view of Bernert to have deposited the electrode material of Samitsu using a slit die coating method using a plurality of slit die coating heads and to overlapped the discharge openings of the slit coating heads because Samitsu teaches using a plurality of coating nozzles or heads, Oshima teaches that electrode materials are known to be deposited on current collectors using slit coating or slit die coating methods, and Tomaru indicates that when coating a fluid using a slit coating head or die the coating width is approximately equal to the width of the discharge opening so that to overlap the discharge regions of the slit coating heads as suggested by Bernert, the discharge openings or ports will also have to overlap such that it will be expected to provide the desired and predictable result of successfully depositing the electrode material while preventing any uncoated regions resulting from the multiple die heads in the areas desiring a continuous coating. Therefore, in the process of Samitsu in view of Bernert, Oshima, and Tomaru each of the discharge ports of the discharge nozzles will be configured as a slit.
	Regarding claim 2, Samitsu in view of Bernert, Oshima, and Tomaru suggest the limitations of instant claim 1. Samitsu teaches providing a plurality of application nozzles, where they provide as an example two nozzles 11 and 12 (0008, 0018, and Fig. 1-2). They teach that nozzle 11 has a plurality of discharge ports arrange along the width direction and nozzle 12 has a plurality of discharge ports arranged along the width direction (0018 and Fig. 2). They provide an example where discharge ports 12a, 12c, 12e, and 12g are closed for a predetermined time to provide the uncoated portions (see for e.g. 0019, Fig. 2, and Fig. 3). Therefore, the discharge regions are considered to include a first discharge region provided by the discharge ports of nozzle 11 and a second discharge region provided by the discharge ports of nozzle 12 where the discharge regions are alternately arranged in a width direction as depicted in Fig. 2 and since they indicate that the discharge ports of nozzle 12 are closed to provide the uncoated regions, the exposed portion will be formed on the at least one second discharge region. From this, when using slit die heads as the nozzles as suggested by Oshima and Tomaru it will result in also providing a first discharge region provided by the die heads acting for nozzles 11 and a second region provided by the die heads acting for nozzles 12 where the discharge regions are alternately arranged in a width direction with uncoated regions from the die heads 12 providing the exposed portions on the at least one second discharge region.
Regarding claim 3, Samitsu in view of Bernert, Oshima, and Tomaru suggest the limitations of instant claim 2. 
	Oshima teaches an electrode plate precursor on which an active material layer is formed by applying an active material onto at least one surface of a current collector in a lengthy belt shape by means of a die comprising a paste storing part where a paste containing the active material is accumulated and a discharge flow path discharging the above paste from the paste storing part (abstract). They teach that a plan view configuration of the discharge flow path is adjusted by adjusting a plan view configuration of thin plate-like member that are arranged respectively on both end portions of the discharge flow path so that the active material layer formed in the process has a uniform thickness throughout the entire length in the width direction of the electrode plate precursor (abstract). They teach that depending on the properties of the paste, the active material layer may be raised at both end portions in the width direction of the electrode plate precursor or the thickness of the active material layer may be decreased gradually at both end portions in the width direction of the electrode plate precursor (0056 and Fig. 15-16). They teach that the plan view configuration of the thin plate-like members is so adjusted that the plan view configuration of the discharge flow path has a constant width (or length of the front-end-side channel of the nozzle) from the paste storing part up to a position on the way to the opening, and the width is gradually increased on both sides from the position on the way up to the opening so as to prevent rising of both end portions of the active material layer in the width direction of the electrode plate (0062 and Fig. 6). They teach that the plan view configuration of the thin plate-like members is adjusted so that the plan view configuration of the discharge flow path has a constant width from the paste storing part up to a position on the way to the opening, and the width is gradually decreased from the position on the way up to the opening and the width is increased just before the opening so as to prevent the active material layer from decreasing gradually at both end portions in the width direction of the electrode plate precursor (0063 and Fig. 7). Therefore, Oshima teaches that the configuration of the flow path or the length of the front-end-side channel of the nozzle will affect the edge thickness of the deposited active material where the behavior will be dependent on the properties of the paste.
	From the teachings of Oshima, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the flow path of the nozzles or a length of a front-end-side channel of the nozzles to meet the limitations of instant claim 3 so as to provide a uniform thickness across the deposited material because Samitsu in view of Bernert, Oshima, and Tomaru suggest overlapping discharge regions at their edges while providing an even thickness and Oshima suggests that the configuration of the flow path out of the nozzle will determine the edge characteristics of the deposited material, i.e. edges rising up or gradually decreasing in thickness, such that by optimizing the configuration of the flow path out of the nozzle to meet the limitations of instant claim 3 it will be expected to provide the desired and predictable result of providing a deposited material having uniform thickness. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Samitsu in view of Bernert, Oshima, and Tomaru suggest optimizing the front-end-side channel of at least one of the discharge nozzles corresponding to the at least one first discharge region in the width direction so that it increases as a position thereof is nearer to a discharge port, and a length of a front-end-side channel of at least one of the discharge nozzles corresponding to the at least one second discharge region in the width direction is constant. 
	Regarding claim 10, Samitsu in view of Bernert, Oshima, and Tomaru suggest the limitations of instant claim 1. As depicted in Fig. 1 and 2 of Samitsu, the coating is discharged from the nozzles along a thickness direction of the current collector, as in Fig. 3 of the instant specification. Therefore, when using the slit coating heads for the coating process, the discharge nozzles or slits will also discharge the coating along a thickness direction of the current collector so as to provide the coating as desired by Samitsu. 
	 
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Samitsu in view of Bernert, Oshima, and Tomaru as applied to claim 1 above, and further in view of Nonoyama, US 2003/0155451 A1.
	It is noted that a second inventor name is used for US 2003/0155451 A1 to differentiate from the Nakamura reference used for claim 6.
Regarding claims 4 and 5, Samitsu in view of Bernert, Oshima, and Tomaru suggest the limitations of instant claim 1, where Bernert suggests overlapping the discharge regions to form a film having an even thickness.
They do not teach the distance for the overlap.
Nonoyama teaches a wide slit nozzle having a slit as a discharge opening for a coating material (abstract). They teach that the coating material is discharged from a plurality of the slits so that the coating materials are disposed in parallel on a surface of an object to be coated, while adjacent lateral end parts of the coating materials are overlapped on each other, whereby each of the coating materials has a first thickness at a first part where the coating materials are not overlapped and a second thickness at a second part where the coating materials are overlapped (0017). They teach that the total thickness of the overlapped portion of the coating materials is determined by the range within which the thickness parallel to the coating thickness direction of the slit changes or decreases linearly (0045). They teach the overlapped portion of the coating materials can be made into a desired thickness so that the coating thickness of the coating material can be made into a desired one in a finished state (see for e.g. 0045). Therefore, Nonoyama teaches applying materials from nozzles so that they overlap at the edges and optimizing the dimensions of the nozzle so as to provide a layer having the desired thickness. Nonoyama teaches that the width or an overlapped margin z of the overlapped part is 10 mm or 20 mm (abstract). They provide examples of nozzle dimensions where thickness increase for 10 mm and 20 mm overlap is minimal so as to provide good results (0031 and Table 1). They teach that for other nozzle dimensions the thickness increase for an overlap margin of 10 mm is acceptable but for an overlap margin of 20 mm the thickness increase is too large (0034 and Table 1). They teach that using an overlap margin of 10 mm the thickness increase is +25% (Table 1). They teach that the thickness of the overlap region is determined by the dimensions of the nozzle where the lateral end parts of the nozzle change linearly from the center to the end (abstract, 0045, and Fig. 1). 
From the teachings of Bernert and Nonoyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Samitsu in view of Bernert, Oshima, and Tomaru to have optimized the overlap region to be within the claimed range from a range of about 10 mm based on the dimensions of the nozzles because Bernert teaches overlapping the discharge regions to form an even thickness and Nonoyama indicates that using a 10 mm overlap is acceptable where the thickness increase is +25% such that by optimizing from a range of about 10 mm it will be expected to provide a thickness increase of less than +25% such that it will include a range where the thickness is uniform because of the linearly decreasing dimension of the nozzle. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, MPEP 2144.05(I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length of the overlapping portion to be within the range of claims 4 and 5 from the close range suggested by Nonoyama to provide the even thickness suggested by Bernert. 

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Samitsu in view of Bernert, Oshima, and Tomaru as applied to claim 1 above, and further in view of Nakamura, US 2014/0170481 A1.
	Regarding claim 6, Samitsu in view of Bernert, Oshima, and Tomaru suggest the limitations of instant claim 1. Samitsu teaches forming the positive and negative electrode plates for a lithium ion secondary battery (see for e.g. 0012).
	They do not teach the thickness of the mixture layer on the current collector.
	Nakamura teaches a lithium ion secondary battery having a positive electrode with a positive electrode active material (see for e.g. abstract and claim 1). They teach applying the positive electrode slurry onto the positive electrode current collector so that it has a thickness of 70 microns (see for e.g. 0091). They teach forming a negative electrode by applying a slurry of negative electrode active material onto a negative electrode current collector so that it has a thickness of 50 microns (see for e.g. 0092). They teach forming the positive electrode active material layer using a die coater (see for e.g. 0043). 
From the teachings of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of Samitsu in view of Bernert, Oshima, and Tomaru to have formed the positive active material mixture on the current collector so as to have a thickness of 70 microns and the negative active material on the current collector so as to have a thickness of 50 microns because Nakamura teaches that such thicknesses are suitable for the positive and negative electrodes of a lithium ion secondary battery where the process includes forming the positive active material layer by die coating such that it will provide the desired and predictable result of forming suitable electrode layer thicknesses. Therefore, the mixture thicknesses suggested by Samitsu in view of Bernert, Oshima, Tomaru, and Nakamura are within the range of instant claim 6. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Samitsu in view of Bernert, Oshima, Tomaru, and Nakamura suggest using a mixture thickness within the range of instant claim 6 their teachings anticipate the range.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samitsu in view of Bernert, Oshima, and Tomaru as applied to claim 1 above, and further in view of Iwashita, US 5,989,622 and Schlatterbeck, US 2005/0255249 A1.
Regarding claim 9, Samitsu in view of Bernert, Oshima, and Tomaru suggest the limitations of instant claim 1. As discussed above for claim 1, Samitsu indicates forming coated and uncoated portions on the current collector (Fig. 2). 
They do not teach that control valves of the discharge nozzles are independently controlled.
Iwashita teaches a method of intermittent coating capable of distinctly defining a boundary between a coated region and an uncoated region on a web to thereby intermittently form a coated film on the web with increased accuracy and efficiency (abstract). They teach that the coating method uses an extrusion coater provided with a pocket and a slit communicating with the pocket, where the coating is intermittently fed to the pocket and then forced out of slit to alternately form the coated and uncoated regions (abstract, Col. 2, lines 62-67, and Fig. 1). They teach using a three-way direction control valve having an actuator connected to a controller that controls the flow of the coating material either to the pocket and slit for coating or to a recirculation line to provide the uncoated portions (Col. 4, lines 60-67, Col. 6, lines 20-43, and Fig. 1). They teach that the coating liquid tank stores an active material and a binder used for forming an electrode (Col. 5, lines 1-8). Therefore, they teach using a slit coater for depositing an electrode material so as to form coated regions and uncoated regions where the coating is determined by a valve that is controlled by a controller.
Schlatterbeck teaches methods for applying coatings to surfaces using a metering head that has at least one nozzle which can be actuated by a control signal (abstract). They teach that the method includes the steps of moving a base having a surface that is to be coated along this surface relative to a metering head and applying a fluid coating material to the surface through a nozzle in response to at least one control signal generated by a computer (abstract). They teach that at least one nozzle may also include a plurality of nozzles in a grid or array which produces a pattern by targeted response of individual nozzles (0008). They teach that he apparatus includes at least one nozzle which can be controlled in response to a control signal (0053), indicating that when including multiple nozzles, the multiple nozzles can also be controlled by a computer signal such that they are considered to be individually controlled. They teach that the nozzles of the metering head can be controlled in response to computer-generated signals where the computer generates corresponding control signals for actuation of the nozzles of the metering head (0076), further indicating that the nozzles are individually actuated since multiple signals are provided for the multiple nozzles. They teach that a coating unit comprises a plurality of metering heads, where a metering head comprises at least two nozzles in a linear arrangement (0108 and Fig. 10A-D). They teach that to achieve the desired resolution of nozzles per unit length along the direction 320, the metering heads maybe in various arrangements, for example in a linear arrangement, a staggered arrangement, a herringbone pattern or combinations thereof (0108 and Fig. 10A-D). They teach that different arrangements of the metering heads and therefore of the nozzles provided in linear form at constant intervals thereon makes it possible to achieve different resolutions of nozzles per unit length along the direction 320 that is perpendicular to the substrate running direction 310 (0109 and Fig. 10A-D). They teach that auxiliary lines 270 illustrate the resolution in the substrate running direction (0109 and Fig. 10A-D). Figs. 10A and 10B depict linear arrangements of the metering heads where the metering heads overlap one another to provide higher resolution (0110-0111 and Fig. 10A-B). Schlatterbeck further teaches that at least one nozzle may be connected to a valve or may be actuated by a valve (0058). They teach that the valve may be controllable in order to allow computer assisted metering of the coating material through control of the valve (0058). 
From the teachings of Iwashita and Schlatterbeck, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the slit coating heads with valves for controlling coated and uncoated regions, where the valves are independently controlled using a computer because Samitsu indicates it is desirable to from coated and uncoated regions, Iwashita indicates that slit coaters can be used for intermittent coating using computer controlled valves, and Schlatterbeck indicates that computers can be used to independently control valves for coating from various nozzles such that by controlling the valves of the slit coating heads it will be expected to provide the desired and predictable result of providing the coated and uncoated regions of the electrode material on the collector as desired by Samitsu. 


Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered.
Regarding Applicant’s arguments, see pages 7-9, the reference of Bernert indicates that when using multiple nozzles to coat a width of a substrate that it is desirable to overlap the coating materials in the width direction to provide a uniform film thickness, where any variations can be made uniform with leveling tools. Since they indicate that it is desirable to overlap the coating materials in the width direction for there to be uniform coating across the width, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the configuration will prevent any uncoated regions across the width due to the overlap. Therefore, the combination of Samitsu in view of Bernert, Oshima, and Tomaru is considered to provide the suggestion of overlapping the coating materials across the width of the substrate to prevent any uncoated gaps between the coating heads. While Applicant argues that the coating fluid is provided uniformly along the web when using the slit nozzles as in Oshima and Tomaru, these references only use one nozzle where Bernert indicates when using multiple nozzles it is desirable to overlap their coating regions. Further, Bernert also indicate that the thickness can be leveled such that the combination of Samitsu in view of Bernert, Oshima, and Tomaru is expected to provide the benefit of ensuring the width of the web will be coated with material without any undesirable gaps due to the overlap while also providing uniform thickness due to the leveling tools. While Samitsu does not indicate that gaps are provided, since Bernert indicates that overlap is desirable when using multiple coating heads their teachings are considered to be applicable to the process of Samitsu. Further, while the coating heads of Bernert are different from Oshima and Tomaru, the suggestion of overlapping the coating edges is still considered to be applicable because it will still provide a continuous coating across the current collector from the multiple discharge heads where the metering means can be used to even out the coating thicknesses as necessary.
Regarding Applicant’s arguments over unexpected results associated with the invention providing enhanced evenness of the thickness, it is noted that Table 1 of the specification provides data indicating that overlap of a certain amount provides reduced variation in thickness of the positive electrode mixture layer when using nozzles having specific shapes. However, it is unclear in Experimental Example 5 what the nozzle spacing is, i.e. are there no gaps between the nozzles as in Samitsu or are they spaced apart? Currently claim 1 does not limit the nozzle shapes or length of the overlapping portion. It is suggested to provide a showing indicating that unexpectedly improved results are provided when overlapping the nozzles that are commensurate in scope with the independent claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718              
                                                                                                                                                                                          
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718